Requestor: Robert J. Pierce, Town Attorney Town of Elma 90 Jackman Lane Elma, New York 14059
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
In a telephone conversation, you have narrowed your request for an opinion of the Attorney General to the question whether the designation of a chairperson of a town zoning board of appeals is separate from the appointment of members for specific terms and whether the designation can be changed at any time.
Section 267(1) of the Town Law authorizes a town board to appoint a board of appeals consisting of five or seven members for specific terms of office. Vacancies are filled by the town board by appointment for the unexpired term of office (ibid.). The town board is given the additional responsibility to "designate . . . [the] chairman" of the board of appeals (ibid.). Under this provision, the designation is made from among the members of the board. In our view, under the statute the designation of the chairperson is entirely separate from the appointment of members for specific terms. The designation may be changed at any time.
We conclude that the designation of a chairperson of a town zoning board of appeals is separate from the act of appointing members for specific terms, and such designation may be changed at any time.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.